Case 4:21-cv-02908 Document 1-2 Filed on 09/03/21 in TXSD Page 1 of 16

                 2021-47260 / Court: 61
Case 4:21-cv-02908 Document 1-2 Filed on 09/03/21 in TXSD Page 2 of 16

                 2021-47260 / Court: 61
Case 4:21-cv-02908 Document 1-2 Filed on 09/03/21 in TXSD Page 3 of 16
Case 4:21-cv-02908 Document 1-2 Filed on 09/03/21 in TXSD Page 4 of 16
Case 4:21-cv-02908 Document 1-2 Filed on 09/03/21 in TXSD Page 5 of 16
Case 4:21-cv-02908 Document 1-2 Filed on 09/03/21 in TXSD Page 6 of 16
Case 4:21-cv-02908 Document 1-2 Filed on 09/03/21 in TXSD Page 7 of 16
Case 4:21-cv-02908 Document 1-2 Filed on 09/03/21 in TXSD Page 8 of 16
     Case 4:21-cv-02908 Document 1-2 Filed on 09/03/21 in TXSD Page 9 of 16                              9/1/2021 4:45 PM
                                                                             Marilyn Burgess - District Clerk Harris County
                                                                                                  Envelope No. 56888114
                                                                                                           By: Kevin Childs
                                                                                                  Filed: 9/1/2021 4:45 PM

BGC.14197
                                    CAUSE NO. 2021-47260

KIRSTEN TUBBS                                   §                IN THE DISTRICT COURT OF
     Plaintiff,                                 §
                                                §
v.                                              §                    HARRIS COUNTY, TEXAS
                                                §
HACH COMPANY                                    §
     Defendant.                                 §                     61st JUDICIAL DISTRICT

                           DEFENDANT’S ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, HACH COMPANY, Defendant named in the above entitled and

numbered cause, and files this its Original Answer, and for same would respectfully show unto the

Court as follows:

                                                I.

                                        GENERAL DENIAL

       Defendant denies each and every, all and singular, the material allegations contained within

Plaintiff’s pleadings and demands strict proof thereof.

                                                II.

                                         JURY DEMAND

       In accordance with Rule 216 of the Texas Rules of Civil Procedure, Defendant demands a

trial by jury. Simultaneously with the filing of this demand, a jury fee is being paid on behalf of

this Defendant.

       WHEREFORE, PREMISES CONSIDERED, Defendant HACH COMPANY prays

that the Plaintiff take nothing by this suit, that Defendant go hence with its costs without delay,

and for such other and further relief, both general and special, at law and in equity, to which

Defendant may show itself justly entitled.



DEFENDANT’S ORIGINAL ANSWER                                                                       Page 1
    Case 4:21-cv-02908 Document 1-2 Filed on 09/03/21 in TXSD Page 10 of 16




                                      Respectfully submitted,

                                      FEE, SMITH, SHARP & VITULLO, L.L.P.



                                      BRIAN G. CANO
                                      State Bar No. 24045613
                                      ROSS A. DARVILLE
                                      State Bar No. 24087382
                                      2777 Allen Parkway, Suite 800
                                      Houston, TX 77019
                                      713-362-8300
                                      713-362-8302 [Fax]
                                      bcano@feesmith.com
                                      rdarville@feesmith.com


                                      ATTORNEYS FOR DEFENDANT
                                      HACH COMPANY




                              CERTIFICATE OF SERVICE

         THIS WILL CERTIFY that a true and correct copy of the foregoing instrument has been served
to all attorneys of record in this cause of action on the 1st day of September, 2021.




                                             BRIAN G. CANO




DEFENDANT’S ORIGINAL ANSWER                                                                  Page 2
        Case 4:21-cv-02908 Document 1-2 Filed on 09/03/21 in TXSD Page 11 of 16

                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Kristen Potts on behalf of Brian Cano
Bar No. 24045613
kpotts@feesmith.com
Envelope ID: 56888114
Status as of 9/2/2021 8:39 AM CST

Case Contacts

Name              BarNumber   Email                     TimestampSubmitted Status

Jared Ynigez      24056999    servicereq@jbylawfirm.com 9/1/2021 4:45:09 PM   SENT

Christine Aylor               caylor@feesmith.com       9/1/2021 4:45:09 PM   SENT

Brian G.Cano                  bcano@feesmith.com        9/1/2021 4:45:09 PM   SENT

Ross Darville                 rdarville@feesmith.com    9/1/2021 4:45:09 PM   SENT

Kristen Potts                 kpotts@feesmith.com       9/1/2021 4:45:09 PM   SENT
Case 4:21-cv-02908 Document 1-2 Filed on 09/03/21 in TXSD Page 12 of 16




  Filed:9/3/202111:35:22AM
Case 4:21-cv-02908 Document 1-2 Filed on 09/03/21 in TXSD Page 13 of 16
Case 4:21-cv-02908 Document 1-2 Filed on 09/03/21 in TXSD Page 14 of 16             9/3/2021 11:35 AM
                                                         Marilyn Burgess - District Clerk Harris County
                                                                              Envelope No. 56951181
                                                                                  By: Brenda Espinoza
                                                                             Filed: 9/3/2021 11:35 AM
Case 4:21-cv-02908 Document 1-2 Filed on 09/03/21 in TXSD Page 15 of 16
        Case 4:21-cv-02908 Document 1-2 Filed on 09/03/21 in TXSD Page 16 of 16

                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Tony Cobarrubia on behalf of Jared Ynigez
Bar No. 24056999
tony@jbylawfirm.com
Envelope ID: 56951181
Status as of 9/3/2021 11:39 AM CST

Case Contacts

Name              BarNumber   Email                     TimestampSubmitted Status

Christine Aylor               caylor@feesmith.com       9/3/2021 11:35:22 AM   SENT

Brian G.Cano                  bcano@feesmith.com        9/3/2021 11:35:22 AM   SENT

Jared Ynigez      24056999    servicereq@jbylawfirm.com 9/3/2021 11:35:22 AM   SENT

Ross Darville                 rdarville@feesmith.com    9/3/2021 11:35:22 AM   SENT

Kristen Potts                 kpotts@feesmith.com       9/3/2021 11:35:22 AM   SENT
